MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte COMPAÑÍA TUMIPAMPA S.A.C. identificada con R.U.C. N*
20522702359, con domicilio en Calle Luis Pasteur N* 1271, distrito de Lince, Lima,
debidamente representada por su Gerente General el señor ALONSO SÁNCHEZ TORRES,
identificado con DNI N* 09634815, según poder inscrito en el Asiento C000086 de la Partida N*
12329163 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N* 420-2013-MEM/DM, publicada en el diario oficial El Peruano con
fecha 09 de octubre de 2013, que aprueba la Lista de Bienes y Servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Y -. Lima, 30 de octubre de 2013.

Acce A =.
ESTADO x y INVERSTONISTA
MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(1) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) COMPAÑÍA TUMIPAMPA S.A.C. identificada con R.U.C. N” 20522702359, con
domicilio en Calle Luis Pasteur N* 1271, distrito de Lince, Lima, debidamente representada por
su Gerente General el señor ALONSO SÁNCHEZ TORRES, identificado con DNI N*
ww 09634815, según poder inscrito en el Asiento COOO06 de la Partida N” 12329163 del Registro
de Personas Jurídicas de la Oficina Registral de Lima de ta Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lI!l.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3, Mediante Decreto Supremo N* 082-2002-EF, de fecha 168 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 06 de mayo de 2013 la suscripción dei Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a to dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 7'318,249.00 (Siete Millones Trescientos Dieciocho
Mil Doscientos Cuarenta y Nueve y 00/100 Dólares Americanos), para el periodo comprendido
entre los meses de octubre de 2013 a diciembre de 2015.

Las inversiones referidas en el párrato precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 420-2013-MEM/DM, publicada en el Diario Oficial El
Peruano el 09 de octubre de 2013, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a fa que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada Una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) dias
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 30 días del mes de octubre de dos mil trece.

STAD'

[ponvz Jorvsz Joer Joevass Josresz Joorove Josreiz Josvese Josresz Jossoez Joer Juor'oss Jsevoye Jrorzor [oyvove Jovwsse Joovezz Juowosr [noeser Juos'oos Joos'css Josvoss Joceros Juesaos Jaoe'zaz Jooriaz pora
[poaaor —fesoas [mor fo0or for for for [or feos fer Joss [os [mor for foorer fuoor [ooo fooos [poos [9009 fonos [poor fuocs [ooo pazo fons feos Cu
A A O O A E A E NN NT E TN ET TN a
[oso —fucoar [os fro? [mos foo» fumo» [eo» for [sy fos [mos wo» jusr fons [or Jus» [wo» ju fuer [m0 feo» feo poo» fwss [es doo a 8 ES o
atnposrseuaoratuna 90 $
(00035 fuooor fos fosa fosz fusz fusz foso fesz [uso fuese foez fse fesz foros fusz fusz Jose fosa fusz [mz foso fos: [usz fesz [osa [sz [osa fea z feonz EA SER
A fosoz fosa oz fas sz usa fo0oz [60sz
loodaz—feoses Juez fura Josz fosz fesz ferz for [fora foro fosz fura foso fase fer foro ferz jus juro ja [a fees [aer [er [er [az Ca
A A E A TT NN NN sa
or mVOS e uscar ap secepua|
se ed soueseoes sonsians ape
na eueunser puna ep eyed |
A A O A A A E NS O TN E O losor [oovar [eso Sep sopepaine served
soueoRA sodio 4 soco1yaN
ae amour oyuarepuesre o apor
looser fosas Joss fuss [mos fuos [mos fwos fumos fos [mos [prs fos [os jooos [os [os [ws fos |o0s [os pues fos [aos Jaws [us fms a a ode =p tapa Sa]
1 0énbs Heurustes sp upreseda
A ouauuaguet Unacadsu »p sonwsas|
lposssr fases Joss Joss [ass Jass [os [os [pss [ess [957 [ass [ass [ss [wo poso [osa [ss [pss [osa fosa [usa foso [ess Joss Joss fa CN a E nan
unos sp vepepuios set: cuesacoo|
puse
alamo uonanasaoS 4 ooo se tusos|
E TN E SN E O TT E E E E O O E E E O O aaa aia e pao se
es ssp]
pmp os]
E imursad]
loros A Lom seme ars]
sais ap seve) cuota ep safe
fra
[zz jaa a aa far jara arar E TS arasz asas e A E O PT TO
y aora 0007 y Tete]
aánauy somos scores rooms" |

Terra enana

moss

9 sauorseredo ap soyorwas lo

SOIANS

sm
"D'V'S VAMWVAIWNL VINVANOD

SLOZ 30 JHE3IOIO Y £$07 3UENLIO 30 OCOJN3A 15 NA NQIOYNO TAX N3 SINOISYANI 30 NQIONIAMA 30 VAVUDONOVI

)

loN OXAINY

)

SINCISAZANI
ANEXO Il

bi
Modifican la R,S. N” 314-2013-PCM
mediante la cual se autorizó viaje de
la Ministra de Relaciones Exteriores a
Tailandia e Indonesia

RESOLUCIÓN SUPREMA
N* 326-2013-PCM

Lima, 8 de octubre de 2013
CONSIDERANDO:

Que, por Resolución Suprema N” 314-2013-PCM, se
autorizó el viaje, en comisión de servicios, de la Ministra de
Estado en el Despacho de Relaciones Exteriores, señora
Eda Adriana Rivas Franchini, a la ciudad de Bangkok,
Reino de Tailandia, y a la ciudad de Bali, República de
indonesia, del 2 al 9 de octubre de 2013;

Que, por motivos de itinerario resulta pertinente
disponer la modificación de la autorización de viaje;

De conformidad con el artículo 127" de la Constitución
Política del Perú; la Ley N* 29158, Ley Orgánica del
Poder Ejecutivo, la Ley N* 29357, Ley de Organización
y Funciones del Ministerio de Relaciones Extenores, en
concordancia con el artículo 83* del Reglamento de la Ley
de Bases de la Carrera Administrativa y Remuneraciones
del Sector Público, aprobado mediante el Decreto
Supremo N* 005-90/PCM, la Ley N* 27619, Ley que

uta la autorización de viajes al exterior de servidores
y funcionarios públicos, modificada por la Ley N* 28807 y
su reglamento, aprobado por el Decreto Supíemo N 047.
2002/PCM y sus modificatorias, el Decreto Supremo N*
005-2006/PCM y el Decreto Supremo N* 056-2013/PCM,
y el numeral 10.1 del artículo 10% de la Ley N* 29951, Ley
de Presupuesto del Sector Público para el Año Fiscal

SE RESUELVE:

Articulo 1*.-Modifiquese elArticulo 1% de la Resolución
Suprema N' 314-2013-PCM, el cual quedará redactado
en los siguientes términos:

“Artículo 1*.- Autorizar el viaje, en comisión de servicios,
de la Ministra de Estado en el Despacho de Relaciones
Exteriores, señora Eda Adriana Rivas Franchmi, a la
ciudad de Bangkok, Reino de Tailandia y la ciudad de Ball,
República de indonesia, del 2 al 10 de octubre de 2013,
por las razones expuestas en ta parte considerativa de la
presente resolución.”

Artículo 2.. Modifiquese el Artículo 2? de la Resolución
Suprema N' 314.2013-PCM, el cual quedará redactado
enllos siguientes términos

“Artículo 2%.- Los gastos que irogue el cumplimiento
de la presente comisión de servicios serán cubiertos
1 el pliego presupuestal del Ministerio de Relaciones
xterioros, Meta 0083906: Conducción y Asesoramiento
de Lineas de Política Exterior e Institucional, debiendo
presentar la rendición de cuentas en un plazo no mayor de
Quince (15) días al término de! referido viaje, de acuerdo
con el siguiente detalle:

Nombres y Apellidos] — Pasaje — | Viáticos por| Número | Total
Abreo Clase día de días | viáticos
Económica | — USS us$
us$
Edafdian: Rivas | 5ó7900 | 50000 | 5-2 [35000
[Franchini

Artículo 3”.. Dejar subsistente en todo Jo demás el
contenido de la Resolución Suprema N” 314-2013-PCM,
dei 1 de octubre de 2013.

+ NORMAS LEGALES

E
Mercals 9 de acuere 08 2013

Artículo 4.. La presente Resolución Suprema será
refrendada por el Presidente del Consejo de Ministros y
por la Ministra de Relaciones Exteriores

Registrese, comuniquese y publiquese

MARISOL ESPINOZA CRUZ

Primera Vicepresidenta de la República
Encargada del Despacho de la Presidencia
de la República

JUAN F. JIMÉNEZ MAYOR
Presidente del Consejo de Ministros

PEDRO CATERIANO BELLIDO

Ministro de Defensa

Encargado del Despacho del Ministerio de
Relaciones Exteriores

9977141

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e impuesto
de Promoción Municipal a favor de
Compañía Tumipampa S.A.C. para el
“Proyecto de Exploración Tumipampa”,
durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 420-2013-MEM/DM

Lima, 3 de octubre de 2013
CONSIDERANDO

Que, mediante Decreto Supremo N*082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada
por la Ley N* 27662 y ampliada su vigencia por Ley N?
29968, que dispone la devolución del Impuesto General
a fas Ventas e Impuesto de Promoción Municipal a
los titulares de la actividad minera durante la fase de
exploración, mediante Notas de Crédito Negociables,
del impuesto que haya sido trasladado o pagado en
las operaciones de importación y/o adquisición local
de bienes, prestación o ulilización de servicios, y
contratos de construcción que se utilicen directamente
en la ejecución de las actividades de exploración
de recursos minerales en el país durante la fase de
exploración;

Que, en dicho marco el inciso c) del artículo 6 del
citado reglamento estiputa que el detalle de la lista de
bienes y servicios de construcción se aprobará mediante
resolución ministerial del Ministerio de Energía y Minas
previa opinión favorable del Ministerio de Economia y
Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la” devolución definitiva del
impuesto General a las Ventas e Impuesto de Promoción

Municipal,

Que, con Escrito N? 2289078, COMPAÑÍA
TUMIPAMPA SA.C., con RUC, N* 20522702359,
solicitó al Ministerio de Energía y Minas la suscripción
de un Contrato de Inversión en Exploración como parte
del "Proyecto de Exploración Tumipampa”, conforme
a los términos presentados en dicho documento
adjuntando para ello la lista de bienes y servicios cuya
adquisición te otorgaría el derecho a la devolución
del Impuesto General a las Ventas e Impuesto de
Promoción Municipal, durante la fase de exploración
del mencionado Proyecto;

Que, el Ministerio de Economia y Finanzas mediante
Oficio N* 183-2013-EF/15.01 de 03 de setiembre de 2013
e Informe N* 228-2013-EF/61.01, emitió opinión favorable
a la lista de bienes y servicios presentada por COMPAÑÍA
TUMIPAMPA S.A.C., considerando que la hsta presentada
por la citada empresa coincide con los bienes y servicios

ER
Hco8s de culo de 203

NORMAS LEGALES

504589

aprobados por el Decreto Supremo N* 150-2002-EF,
adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Mmas,

De conformidad con lo dispuesto en el inciso c) del artículo
6 del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N* 082-2002.EF y el articulo 9 del Reglamento de
Organización y Funciones del Ministeno de Energía y Minas,
aprobado por Decreto Supremo N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de COMPAÑÍA TUMIPAMPA SA.C. para
el “Proyecto de Exploración Tumipampa", durante la fase
de exploración. de acuerdo con el Anexo que forma parte
integrante de la presente Resolución

Registrese, comuniquese y publíquese.
JORGE MERINO TAFUR
Ministro de Energía y Mmas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DE IGV e IPM

COMPAÑÍA TUMIPAMPA S.A.C.

N" | SUBPARTIDA [DESCRIPCIÓN
NACIONAL.

29 | 9008 30.00.00 | CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUEMARINA |
O AÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS
O PARA LABORATORIOS DE MEDICINA LEGAL O
IDENTIFICACIÓN JUDICIAL

30 | 9011.10.00.00 | MICROSCOPIOS ESTEREOSCOPICOS

31 | 9011200009 [LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA.
CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN

32 [9012 100000 [NICROSCOPIOS. — EXCEPTO LOS ÓPTICOS
DIFRACTÓGRAFOS

33 | 9014 20.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓNAEREA
O ESPACIAL (EXCEPTO LAS BRÚJULAS)

34 [0014 8000.00 |LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN

36 [9015 19.90.00 | TELÉMETROS

36 [9015 20 10.9 | TEODOLITOS

37 | 9015 2020.00 | TAQUIMETROS

8 | 9016 3000.00 [NIVELES

39 |901540.10.28 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA
ELÉCTRICOS O ELECTRÓNICOS

40 [eois 403000 |LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA — EXCEPTO. ELÉCTRICOS 0
ELECTRÓNICOS

“41 | 9015.20 10.06 [LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS:
O ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRIE

42 [9015 8050.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO
ELÉCTRICOS O ELECTRÓNICOS.

43 [9015.80:00.0% [PARTES Y ACCESORIOS

e FSUBPARTIDA [DESCRIPCIÓN
NACIONAL

+ 2500 10.000 |eentonera !
7 | s024 9050.90 [PREPARACIONES PARA ELUIDOS DE PERFORACIÓN DE;
POZOS LODOS" Hl
390590508 [PROTECTORES ANTISRUIDOS DE MATERIA PLÁSTICA
5401.10:00.30 | CALZADO CON PUNTERA METALICA DE PROTECCIÓN
505 1090.00 [CASCOS DE SEGURIDAD.

44 | 9020 0600.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS
ANTIGÁS, EXCEPTO AS MÁSCARAS DE PROTECCIÓN
¡SIN MECANISMO NI ELEMENTO FICTRANTE AMOVIBLE
45 [9027 3000.06 [ESPECTRÓMETROS. — ESPECTROFOTÓMETROS — Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
[ÓPTICAS (UY. VISIBLES, IR)

46 | 9030 33 00.06 JLOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA |
'O CONTROL DE TENSIÓN. INTENSIDAD, RESISTENCIA O |
POTENCIA, SIN DISPOSITIVO REGISTRADOR

e [7228 6000.00 [BARRAS MUECAS PARA PERSORACIÓN. DE ACEROS!
ALEADOS O SIMALEAR

7 | 1301220000 | 10808 DE PERFORACIÓN DEACERO INONIDABLE

304 2390.20 [LOS DEMÁS TUBOS DE PERFORACIÓN

+ 07 13 1000 [TREPANOS Y CORONAS CON PARTE OPERANTE DE

| CERmer

0] d207 192306 ]BROCAS CON PARTE OPERANTE DE CERMET

1 a2e7 19300 ]BARRENAS INTEGRALES CON PARTE OPERANTE DE]

] JCERMET ]

13 asar a90c [cos GEMÁS UTKES CON PARTE OPERAMIE DEl
Joermer |

13] SST 1EIO [TREPANOS Y CORONAS EXCEPTO DE CERMET.

2 | stET 192100 [BROCAS DIAMPNTADAS EXCEPTO DE CERMET

15 [eseria2900 [LAS DEMÁS. BROCAS EXCEPTO DE CERMET Y
CIAMANTAOAS

16 | 820719: 00 [BARRENAS INTEGRALES

17 [ecor ió 8000 (LOS DEMÁS UTILES INTERCAMBIABLES DE

[PERSORACIÓN Y SONDEO.
16 [0207500000 ]105 DEMÁS ÚTILES INTERCAMBIABLES
1% ¡ $430 41 00.00 [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN
AUTOPROPULSADAS
20 | e43o 09:00 00 [LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN
EXCEPTO AUTOPROPULSADAS
21 [2001231090 [BALANCIMES
22 | 6431 3290.00 [LAS DEMÁS PARTES OE MÁQUIMAS DE SONDEO O
PERFORACIÓN DE LAS SUBPARTICAS 9430 41 U 8430 49
23 [185176100 00 | ESTACIONES BASE
25 ]eSITERII0 [LOS DEMAS APARATOS PARA LA RECEPCIÓN
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN DE
VOZ. IMAGEN 1 OTROS DATOS

Il. SERVICIOS

la1 Servicios de Operaciones de Exploración Minera!
+ Topográficos y geodésos
y Geolágcos y geotécnicos (nowye petográficos mieragráficos "iroligcos
resttución folograménica,ttografías aéreas, mecáneca de rocas)
-_ServaDos pecas y geoquimcos ncluye ensayes)
Servivos de perforación Gamantna y de crculacin reversa rulo percusia)
+ Servia AEtOwOOgHaÍCoS
servicos de wnteruetación mumespectal de mágenes ya sean sateltales 0
2QUIpOs aerozansoortados
— Ensayes de taboratono ¡anáhsts de morales, suelos, gua, 4]
lb] Otros Servicios Vinculados a 1a Actividad de Exploración Minera
+ Semvioo de alojamiento y alementacón del personal operalivo del Twiar del
Proyecto
+ Servi de asesoria, CONSUNOA, Estudos IEYCOS espaciales y audlonas
estrados a las acividades de esoloración mnera
+ Servicios de deño, CONSDTUCCÓN, Montaje mdustnal, elÉCTIcO y mecánico,

+ Semvicos de mspeccón, mantenmento y resaración de maquinaria y equpo|
Utazado en las acvedaows de exploracón minera.

+ Alquier O arrendamento fmandero de maquinaria. venis Y 00upos|
ecstaros para las aciviades de explracón

+ Transporeos personal. maqumaria.equpo, materiales y suminisos necesanos|
para Las actvdades de exploración yla construcción de campamentos.

+ SénviDos médicos y hospiatanos.

+ Servios relavonados con la protección ambiental

Secos de sitemas e irformélca

18523 49.20 00 |SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR
IMAGEN O IMAGEN Y SONIDO

: Servicos de comunicaciones, incayen comunicación radial telefonia satelital
Servicios de seguridad Industrial y conmamcendios,

24 | 8523 49.90.00 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

+ Bervicos de seguridad y wgiancia de inslataciones y personal operatvo

27 [87942110 $0 [CAMIONETAS — PICKUP DE ENCENDIDO POR

COMPRESIÓN ENSAMBLADAS CON PESO TOTAL CON
| CARA MÁXIMA INFERIOR O IOUAL 44.597 T DIESEL
429 | 37952000 90 [CAMIONES — AUTOMÓVILES PARA SONDEO 0
l PERSORACIÓN

Servicios de seguros
+_ Servicios de rescato auto.

9975881

ANEXO III

COMPAÑÍA TUMIPAMPA S.A.C.

CONCESIONES MINERAS

CODIGO UNICO

ITEM | NOMBRE DE CONCESION HECTAREAS |

1 TUMIPAMPA 1 010113100 593.5653
2 PRIMERA SUERTE 010175209 390.6314
3 WILBER 11 010033803 899.0900
4 JOSELIN TUMI 010296006 263.9160

